18‐3386‐ag (L)
Graham v. S.E.C.


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION ʺSUMMARY ORDERʺ). A PARTY CITING TO A
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 19th day of December, two thousand nineteen.

PRESENT:            ROBERT D. SACK,
                    DENNY CHIN,
                    JOSEPH F. BIANCO,
                                Circuit Judges.

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

BRETT THOMAS GRAHAM,
                  Petitioner,

                                        ‐v‐                                        18‐3386‐ag
                                                                                   18‐3778‐ag
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,
                    Respondent.

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
FOR PETITIONER:                     RALPH A. SICILIANO (Richard W. Trotter, on the
                                    brief), Tannenbaum Helpern Syracuse & Hirschtritt
                                    LLP, New York, NY.

FOR RESPONDENT:                     SARAH R. PRINS, Senior Attorney (Theodore
                                    Weiman, Senior Litigation Counsel, on the brief), for
                                    Robert B. Stebbins and John W. Avery, the United
                                    States Securities and Exchange Commission,
                                    Washington, DC.



              Petitions for review of orders of the United States Securities and Exchange

Commission.

              UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND

DECREED that the petitions for review are DENIED.

              Petitioner Brett Thomas Graham appeals two orders of the United States

Securities and Exchange Commission (the ʺCommissionʺ) relating to an order entered

by the Commission in 2015 barring him from the securities industry. First, Graham

contends that the Commission wrongfully denied his application for consent to

associate pursuant to 17 C.F.R. § 201.193 (ʺRule 193ʺ). See S. Appʹx at 1‐9. Second, he

contends that the Commission wrongfully denied his request for modification pursuant

to Rule 506(d)(2)(ii) of the Securities Act of 1933 (ʺRule 506ʺ). See J. Appʹx at 319‐35.

Graham also argues that the Commissionʹs continued industry ban is excessive under

the Eighth Amendment of the United States Constitution. We assume the partiesʹ

familiarity with the underlying facts, the procedural history, and the issues presented

for review.
                                              2
              Graham was the chief executive officer and principal owner of VCAP

Securities, LLC (ʺVCAPʺ), a broker‐dealer firm registered with the Commission. In

2013, the Commission began investigating Graham in connection with VCAPʹs

involvement in liquidating collateralized debt obligations. The Commissionʹs

investigation revealed that VCAP was surreptitiously using an intermediary to bid in

the liquidation auctions it ran. Before any administrative proceedings were initiated,

Graham and the Commission entered into a settlement agreement that was

memorialized in a February 19, 2015 consent order (the ʺBar Orderʺ). See J. Appʹx at 28‐

41. Under the agreement, Graham was barred from the securities industry and was

required to pay $327,733 in disgorgement and fines. He was permitted to continue

working for VCAP for one year in a limited, supervised capacity to wind down the

business. Though Grahamʹs ban was indefinite, the Bar Order permitted him ʺto apply

for reentry [to the securities industry] after three years.ʺ J. Appʹx at 10.

              Less than two years later, on January 10, 2017, Graham filed his Rule 506

motion to modify the Bar Order. The Rule 506 motion asked the Commission to remove

the provisions forbidding Graham from associating with investment advisers, brokers,

and dealers. It also asked the Commission for a waiver that would allow issuers to

associate with Graham without losing their ability to rely on Rule 506ʹs private offering

exemption. In April of 2018 ‐‐ before the Commission ruled on Grahamʹs Rule 506

motion but more than three years after his industry bar went into effect ‐‐ Graham filed


                                              3
his Rule 193 application for consent to associate. The Rule 193 application asked ʺthat

the bar provisions of the [Bar Order] be removed in their entirety.ʺ J. Appʹx at 216.

Both the Rule 506 motion and Rule 193 application were denied. These consolidated

petitions for review followed.

   I.        Grahamʹs Applications

               We must affirm the Commissionʹs findings of fact if they are supported by

ʺsubstantial evidence.ʺ Mathis v. S.E.C., 671 F.3d 210, 215‐16 (2d Cir. 2012). The

Commissionʹs ʺactions, findings, or conclusions of lawʺ will only be set aside ʺif they are

ʹarbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.ʹʺ

Id. at 216 (quoting 5 U.S.C. § 706(2)(A)).

        A.     The Rule 193 Application

               An applicant to the Commission for consent to associate must show that

his involvement in the securities industry ʺwould be consistent with the public interest.ʺ

17 C.F.R. § 201.193(c); see also Preliminary Note to 17 C.F.R. § 201.193 (ʺThe nature of the

supervision that an applicant will receive or exercise as an associated person with a

registered entity is an important matter bearing upon the public interest.ʺ). To make

such a showing, the applicant must file an affidavit addressing the following factors:

               (1) The time period since the imposition of the bar; (2) Any
               restitution or similar action taken by the applicant to
               recompense any person injured by the misconduct that
               resulted in the bar; (3) The applicantʹs compliance with the
               order imposing the bar; (4) The applicantʹs employment
               during the period subsequent to imposition of the bar;
                                             4
              (5) The capacity or position in which the applicant proposes
              to be associated; (6) The manner and extent of supervision to
              be exercised over such applicant and, where applicable, by
              such applicant; (7) Any relevant courses, seminars,
              examinations or other actions completed by the applicant
              subsequent to imposition of the bar to prepare for his or her
              return to the securities business; and (8) Any other
              information material to the application.

17 C.F.R. § 201.193(d). These factors are ʺspecifically required by the rule.ʺ Preliminary

Note to 17 C.F.R. § 201.193. In addition, the Commission will also ʺconsider the nature

of the findings that resulted in the bar.ʺ Preliminary Note to 17 C.F.R. § 201.193.

Finally, to show that an application is ʺconsistent with the public interest, the

application and supporting documentation must demonstrate that the proposed

supervision, procedures, or terms and conditions of employment are reasonably

designed to prevent a recurrence of the conduct that led to imposition of the bar.ʺ Id.

(emphasis added).

              Graham argues that the Commission wrongfully denied his Rule 193

application based solely on the fact that he did not propose a specific employer. While

it is true that the Commissionʹs order predominantly focused on Grahamʹs failure to

specify such an employer, this was not ʺarbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.ʺ 5 U.S.C. § 706(2)(A). An applicantʹs supervision

upon returning to the securities industry is a concern accentuated in the Preliminary

Note to 17 C.F.R. § 201.193, explicitly required by two of the factors in 17 C.F.R. §

201.193(d), and supported by the Commissionʹs precedent.
                                             5
              First, the Preliminary Note to 17 C.F.R. § 201.193 stresses that ʺ[t]he nature

of the supervisionʺ of an applicantʹs involvement in the securities industry ʺis an

important matter.ʺ Preliminary Note to 17 C.F.R. § 201.193. Applicants bear the burden

of showing they will be adequately supervised. Id. Moreover, the Preliminary Note

highlights the requirement of 17 C.F.R. § 201.193(d)(6), stressing the need for an

applicantʹs proposed supervision to ʺprevent a recurrence of the conduct that led to the

imposition of the bar.ʺ Id.

              Second, the rule itself states that applicants ʺshallʺ submit an affidavit that

addresses the ʺcapacity or positionʺ the applicant will hold, 17 C.F.R. § 201.193(d)(5), as

well as the ʺsupervision to be exercised over such applicant,ʺ 17 C.F.R. § 201.193(d)(6).

These factors particularly allow the Commission to assess whether it is in the public

interest to permit an applicant back into the securities industry. Graham, however, only

addressed his re‐entry in broad terms. He did not discuss in any meaningful detail how

he would be supervised; instead, he stated that he ʺwill assure that [any investment

adviser he works with] employs or otherwise engages a person responsible for

compliance with the securities laws.ʺ J. Appʹx at 218.

              Finally, the Commissionʹs decision is consistent with its precedent.

Recently, the Commission rejected an application that was strikingly similar to

Grahamʹs. See In the Matter of Eric David Wanger, Exchange Act Release No. 81111, 2017

WL 2953369 (July 10, 2017). In Wanger, the Commission denied relief because the


                                             6
applicant did not ʺidentify a proposed employer, the terms and conditions of his

planned employment, or the supervision, if any, that would be exercised over him in his

new position.ʺ Id. at *3. Here, Grahamʹs application similarly did not provide any

information about who he would work for, and it did not indicate that he would be

supervised. The Commission, therefore, did not have enough information to properly

decide if removing the sanction would be in the public interest ‐‐ the overarching

concern of 17 C.F.R. § 201.193.

               Accordingly, the Commission reasonably denied Grahamʹs Rule 193

application.

       B.      The Rule 506 Application

               For essentially the same reasons, the Commissionʹs denial of Grahamʹs

Rule 506 motion was not ʺarbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with law.ʺ 5 U.S.C. § 706(2)(A). As Graham acknowledges, the Rule 506

motion ʺhas (to some extent) been superseded by [the] Rule 193 Application.ʺ

Petitionerʹs Br. at 40. Moreover, the Commission only modifies bar orders in

ʺcompelling circumstances,ʺ In the Matter of Ciro Cozzolino, Exchange Act Release No.

49001, 2003 WL 23094746 at *3 (Dec. 29, 2003), which is a more stringent standard than

the one applied to consent orders. The Commissionʹs decision to deny Grahamʹs Rule

506 application, which was filed before two years had elapsed, was reasonable.




                                            7
      II.   Grahamʹs Indefinite Bar

                We review Commission sanctions for abuse of discretion, focusing on the

particular facts of the case. McCarthy v. S.E.C., 406 F.3d 179, 188 (2d Cir. 2005); see also

Mathis, 671 F.3d at 216 (ʺWe will not disturb the SECʹs choice of sanction unless it is

unwarranted in law or without justification in fact.ʺ (internal quotation marks and

citations omitted)). A sanction will be overturned only when it is ʺpalpably

disproportionate to the violationʺ or unsupported by reason. McCarthy, 406 F.3d at 188.

Comparing cases is of ʺlimited benefitʺ because sanctions are ʺhighly fact‐dependent.ʺ

Id. Because Commission sanctions are remedial and not penal, the ʺforemost

considerationʺ is whether the ʺsanction protects the trading public from further harm.ʺ

Id.

                Graham contends that his indefinite bar from the securities industry is

excessive. The Commission disagrees.1 The Commission based its decision to bar

Graham from the industry based on six instances of misconduct, which included using

inside information to bid on securities in auctions that he was running, by covertly

employing third‐party brokers. He also tipped off another bidder to cut its bid in half,

telling the bidder ʺremember me.ʺ J. Appʹx at 207. When Graham moved for consent to



1        Additionally, the Commission argues Graham forfeited his right to challenge the Bar Order when
he consented to it and that he failed to file a timely challenge. Graham, however, contends he consented
to a temporary ban when he signed the settlement agreement, not an indefinite one. While the language
of the agreement supports the Commissionʹs reading, see J. Appʹx at 36‐37, we need not to resolve these
issues.
                                                   8
associate, he failed to comply with all the requirements set forth in 17 C.F.R. § 201.193

and did not show that his ʺproposed association would be consistent with the public

interest,ʺ and so the Commission denied his application. S. Appʹx at 3. In light of

Grahamʹs conduct and incomplete application, it is difficult to classify the Commissionʹs

continued sanction as excessive or an abuse of discretion. This is especially true

considering that Graham is entitled to reapply and can modify his application to

include an explanation of how he will be supervised. Accordingly, we conclude that

the Commissionʹs sanction is not excessive.

                                           ***

              We have considered Grahamʹs remaining arguments and conclude they

are without merit. For the foregoing reasons, we DENY the petitions for review.



                                          FOR THE COURT:
                                          Catherine OʹHagan Wolfe, Clerk




                                              9